Title: To George Washington from David Forman, 6 September 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 6th Sepr 1781 4 oClock P.M.
                  
                  I wrote your Excly yesterday that my indisposition had prevented my going below for the Better Intilegence.
                  allthough far from well I rode down this Morning and am now able to Inform your Excly with certainty respecting the Troops that arrive with Adml Hood—they are three regts as they Call them selves—but not exceeding five hundred in the Whole and hardly a well man amongst them they were landed upon the West end of long Island and are now there—this I have from a person who saw them land and was several days amongst them.
                  Immediately on your Exclys Moving forward from Chatham and Accts got to New York of it the 42 British regt and Hessian Grenidiers to Amt of 2000 men were embarked at New York—the Next day fourteen Transports were sent to Stratin Island to Take troops on Board—Certain it is Counter orders was given and the Troops were not embarked at Stratin Island and the 42d regt and Hessions are still on Shipboard at New York—it is said that prior to Adml Greives’ going out, an Express Sloop Arrive with an Acct of Count de Grasse being on the Coast and that Occasioned the Troops Imbarked and ordered to Imbark not going out—there is Contrary to my Expectation two ships of the line now at New York but there Names and Exact force I do not know.
                  The Count de Grasse on his passage in took Six Transports loaded with provision and I think ordered them to Rhodisland—three of them have been since retaken and Arrived at New York last Tewsday.
                  An Express Sloop Arrive at New York on Tewsday from lord Cornwallace—the Capt. of her says four of them was sent off at the same Time, that he belives the other three are taken by the French fleete who are Absolutely in possession of Cheseapeek Bay—the purport of his dispatches are not transpired—the foregoing Accts I have from so good authority that I have not a doubt of them.
                  I have not the most distant wish to be informed of any intended operations nor would I upon common occasions wish to trouble your Excly with relating past events which a News paper would transmit me in a few days but this appears to be a day so big with important events and my Expectations are so high wound that I must at least beg your Exclys Information of the cituation of the two fleets and Lord Cornwallace.  I have the Honr to be Your Exclys Most obdt Humble Servt
                  
                     David Forman
                  
               